



 
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 7, 2007 between
inVentiv Health, Inc., a Delaware corporation with an office at 200 Cottontail
Lane, Vantage Court North, Somerset, New Jersey 08873 (the “Employer”), and R.
Blane Walter, an individual whose current residence is as reflected in the
Employer’s records (the “Executive”).
 
In consideration of the mutual covenants and promises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties agree as follows:
 

1.  
Term of Employment; Title; Duties; Authority.

 

(a)  
The Employer hereby employs the Executive, and the Executive hereby accepts
employment with the Employer, upon the terms set forth in this Agreement,
effective as of July 1, 2007 (the “Effective Date”) and continuing until the
date of the termination of the Executive’s employment hereunder in accordance
with the terms of this Agreement (the “Termination Date”). The Executive shall
serve as the President of the Employer from and after July 1, 2007, with such
authority, duties and responsibilities as are commensurate with such position.

 

(b)  
During the term of his employment hereunder, the Executive shall report to the
Chief Executive Officer of the Employer. The Employer will cause Communications
to comply with, and the Executive is an intended third-party beneficiary of, the
obligations of Communications under Section 4.8 of the Acquisition Agreement
dated as of September 6, 2005 (the “Acquisition Agreement”), relating to the
acquisition by a subsidiary of the Employer of inVentiv Communications, Inc.
(“Communications”) until January 1, 2008. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the
Acquisition Agreement.

 

2.  
Extent of Services.

 
During the term of his employment hereunder, the Executive agrees to devote his
entire business time and attention to the performance of his duties under this
Agreement. The Executive shall perform his duties to the best of his ability and
shall use his reasonable best efforts to further the interests of the Employer.
The Executive agrees to comply with his obligations under Section 4.8 of the
Acquisition Agreement during the period ending January 1, 2008. The Executive
shall not, while employed by the Employer, unless otherwise agreed to in advance
in writing by the Employer, commence employment with any other party or become
self-employed, provided that it shall not constitute a breach of the Executive’s
obligations under this Section 2(a) to (i) serve on corporate, civic or
charitable boards or committees, subject to Section 8 of this Agreement,
(ii) deliver lectures or fulfill speaking engagements, subject to Section 9 of
this Agreement, or (iii) manage personal investments, in each case so long as
such activities do not materially interfere with the Executive’s performance of
his duties to the Employer. It is expressly understood and agreed that, to the
extent that any such activities are being conducted by the Executive as of the
date of this Agreement, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) in a substantially similar
manner and degree subsequent to the date of this Agreement shall be deemed not
to materially interfere with the performance of the Executive’s duties to the
Employer under this Agreement. The Executive shall not be required to be based
at any office or location outside the greater Columbus, Ohio metropolitan area
or to relocate his residence.
 

(a)  
The Executive represents and warrants to the Employer that he is able to enter
into this Agreement and that his ability to enter into this Agreement and to
fully perform his duties hereunder are not limited to or restricted by any
agreements or understandings between the Executive and any other person. For the
purposes of this Agreement, the term “person” means any natural person,
corporation, partnership, limited liability partnership, limited liability
company or any other entity of any nature.

 
3.  Compensation.
 

(a)  
The Employer shall pay the Executive a base salary at an annualized rate of
$490,000 retroactive to July 1, 2007, subject to annual review by the Board of
Directors of the Employer (the “Board”) or the Compensation Committee thereof,
which may increase, but not decrease, the amount (the “Base Salary”). The Base
Salary shall be paid periodically in accordance with the Employer’s ordinary
payroll practices for executive personnel, less deductions required by law or
pursuant to the benefit plans and policies of the Employer and its affiliates.

 

(b)  
The Executive shall be eligible for a bonus in each calendar year, commencing
with calendar year 2007, based on the Executive’s success in reaching or
exceeding performance objectives as determined by the Chief Executive Officer of
the Employer (the “Bonus”), the amount of such Bonus, if any, to be determined
in the discretion of the Employer, and (unless the Executive’s employment is
terminated by the Employer without Cause between January 1 and January 15 of the
year following the year with respect to which the Bonus is earned) subject to
the Executive remaining employed by the Employer through January 15 of the year
following the year with respect to which the Bonus is earned (the “Payment
Eligibility Condition”). The Executive shall be eligible for a prorated Bonus
with respect to the period from July 1, 2007 until December 31, 2007 based on
the Executive’s success in reaching or exceeding performance objectives, as
determined by the Chief Executive Officer of the Employer for such period.
Notwithstanding the foregoing, any portion of the Bonus that is paid under a
plan or program administered by the Board or the Compensation Committee thereof
shall be determined by the Board or the Compensation Committee (with appropriate
input from the Chief Executive Officer of the Employer). Any Bonus will be paid
at the same time bonuses are paid to executive officers generally. The
Executive’s target Bonus in each calendar year shall be 75% of the Executive’s
then current Base Salary and the maximum Bonus that may be paid shall be 150% of
the Executive’s then current Base Salary. The amount of the Bonus, if any, that
is actually awarded shall be determined at the discretion of the Employer. All
or any portion of the Bonus may be awarded pursuant to a plan satisfying the
requirements of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

(c)  
Subject to the execution by the Executive of the Employer’s applicable award
documentation, the Employer shall grant to the Executive (i) in respect of the
Executive’s promotion to President of the Employer, a special equity incentive
award grant on or about July 1, 2007 having a value of approximately $1,500,000;
and (ii) an equity incentive award with a value of approximately $750,000 as
part of its 2008 annual grants to the Employer’s executives. The award
documentation for the awards described in clause (i) shall be in substantially
the forms attached hereto as Appendix A and the award documentation for the
awards described in clause (ii) shall be in substantially the form used for
grants to other executive officers of the Employer. The value of equity awards
shall be determined in accordance with Statement of Financial Accounting
Standards No. 123R. The Executive will be eligible for annual equity grants
commensurate with the Executive’s position for 2009 and beyond, with each such
grant, if any, subject to the discretion of the Compensation Committee of the
Board of the Employer. All grants provided for herein shall be subject to (i)
the terms and conditions of the inVentiv Health, Inc. 2006 Long-Term Incentive
Plan (or any successor plan), (ii) the determination of the Compensation
Committee as to vesting schedule, allocation as between different forms of
equity grant and allocation between performance-based and non-performance-based
grants, and (iii) the Executive remaining employed until the time of grant.

 

4.  
Fringe Benefits.

 

(a)  
The Executive shall be entitled to participate in all benefit plans, policies,
programs or arrangements which the Employer provides to its executive officers
in accordance with the terms thereof as in effect from time to time. The
Employer represents, and the Executive acknowledges that, the Employer does not
maintain any retirement programs as of the date hereof other than the Employer’s
401(k) plan.

 

(b)  
The Executive shall be entitled to four (4) weeks of vacation during each year
of employment, to be prorated monthly for partial years. Such vacation shall be
taken at such time or times consistent with the reasonable needs of the business
of the Employer. The Executive shall be entitled to sick leave and holidays in
accordance with the policies of the Employer.

 

(c)  
During the period of the Executive’s employment, the Employer shall pay to the
Executive as a car allowance the net amount of $833 per month paid as taxable
wages. The allowance will end effective with the Executive’s termination.

 

(d)  
The Employer shall provide the Executive with at least one million dollars
($1,000,000) in term life insurance coverage.

 

(e)  
For so long as the Executive is an officer or director of the Employer or any of
its subsidiaries and thereafter for so long as such insurance is carried by the
Employer, the Employer shall provide, at its expense, director’s and officer’s
insurance and indemnity coverage covering the Executive, in each case on the
same terms as it provides to other executive officers and directors of the
Employer or its subsidiaries or, for any period during which the Executive is no
longer employed, on the same terms as it provides to other former executive
officers and directors of the Employer or its subsidiaries.

 

5.  
Reimbursement of Business Expenses.

 
The Employer shall reimburse the Executive in accordance with the Employer’s
policies generally applicable to executive officers for all reasonable
out-of-pocket costs (including, without limitation, the cost of chartered
airplane travel when reasonable alternative travel is not practicable) incurred
or paid by the Executive in connection with, or related to, the performance of
his duties, responsibilities or services under this Agreement, upon presentation
by the Executive of documentation, expense statements, vouchers and/or such
other supporting information as the Employer may reasonably request.
 

6.  
Disability.

 
For purposes of this Agreement, “Disabled” or “Disability” means the suffering
of a physical or mental incapacity as a result of which the Executive becomes
unable to continue to perform fully his duties, with “reasonable accommodation,”
as defined in the Americans with Disabilities Act and applicable state laws,
hereunder for a consecutive period of one hundred twenty (120) days. The
Employer may terminate the Executive’s employment by reason of Disability upon
ten (10) days’ prior written notice. At the Employer’s option, such physical or
mental incapacity may be determined by a physician selected by the Employer and
reasonably acceptable to Executive or presumed by the Employer on the basis of
Executive’s failure to perform the duties and services of his position for a
period of one hundred twenty (120) days.
 

7.  
Termination.

 

(a)  
The Executive’s employment shall be “at will” and may be terminated at any time
by the Employer with or without Cause, subject to the terms of this Agreement
and clause (c)(vi) of Section 4.8 of the Acquisition Agreement.

 

(b)  
For the purposes of this Agreement, “Cause” shall mean any of the following:
(i) a material breach by the Executive of this Agreement, including without
limitation the provisions of Section 8 or 9 of this Agreement, or, until January
1, 2008, Section 4.8 of the Acquisition Agreement, which, to the extent
susceptible of cure, is not cured within ten (10) business days after written
notice to the Executive (or any shorter notice period reasonably necessary to
avoid material harm to the Employer or Communications) that identifies with
reasonable specificity the manner in which the Employer believes the Executive
has breached; (ii) the Executive willfully engaging in misconduct which is
materially injurious to the Employer or any of its Affiliates (including
Communications); (iii) the Executive’s willful gross neglect of his duties for
which he is employed or refusal or failure to follow the material, lawful
directives of the Chief Executive Officer of the Employer in any material
respect, in either case, where such neglect, refusal or failure is not due to
the Executive’s physical or mental incapacity and, which to the extent
susceptible of cure, is not cured within ten (10) business days after written
notice to the Executive (or any shorter notice period reasonably necessary to
avoid material harm to the Employer) that identifies with reasonable specificity
the willful gross neglect or failure to follow directives; and (iv) the
Executive’s conviction of a felony or any misdemeanor involving dishonesty,
fraud or moral turpitude or the entry of a guilty or nolo contendere plea with
respect thereto. For purposes of this Section 7(b), no act or failure to act on
the part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s act or omission was in the best interests of the Employer.
Any act, or failure to act, based upon express authority given pursuant to the
written direction of the Chief Executive Officer of the Employer or the Board
with respect to such act or omission shall be presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Employer. The termination of the Executive’s employment for Cause shall not be
deemed to be effective unless and until the Employer’s Chief Executive Officer
and Board find (after reasonable notice, specifying the particulars thereof in
reasonable detail, is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), that, in the
good faith opinion of the Board, the Executive is guilty of the conduct
described in clause (i), (ii), (iii) or (iv) above.

 

(c)  
The Executive may terminate his employment with the Employer for “Good Reason”
by notice to the Employer (i) within ninety (90) days of the occurrence or the
events or circumstances in which such termination for “Good Reason” is based and
(ii) following, in the case of any termination for “Good Reason” pursuant to
clause (i), (ii), (iii) or (v) below, reasonable notice, specifying the
particulars thereof in reasonable detail, to the Chief Executive Officer of the
Employer an opportunity for the Chief Executive Officer, together with counsel,
to confer with the Executive. For purposes of this Agreement, “Good Reason”
shall mean any of the following: (i) the assignment to the Executive of any
duties materially inconsistent with the Executive’s position as President
(including status, offices, title(s) and reporting requirements), authority,
duties or responsibilities, or any other action by the Employer which results in
a material diminution in such position, authority, duties or responsibilities,
excluding for this purpose any action not taken in bad faith and which is
remedied by the Employer within ten (10) business days after receipt of written
notice thereof given by the Executive that identifies with reasonable
specificity the manner in which the Executive believes the Employer has violated
this clause; (ii) any failure of the Executive to be nominated for election as a
director of the Employer or the removal of the Executive as a director of the
Employer by the Board other than for Cause; (iii) any material breach of this
Agreement or (subject to Section 16(c) of this Agreement), until January 1,
2008, Section 4.8 of the Acquisition Agreement by the Employer or inChord
Holding Corporation or its subsidiaries, that is not remedied by the Employer
within ten (10) business days after written notice to the Employer that
identifies with reasonable specificity the manner in which the Executive
believes the Employer or subsidiary, as applicable, has breached this Agreement
or Section 4.8 of the Acquisition Agreement; (iv) any purported termination by
the Employer of the Executive’s employment otherwise than as expressly permitted
by this Agreement; (v) any failure by the Employer to comply with and satisfy
Section 16(g) of this Agreement which is not remedied within ten (10) business
days after the closing of a transaction contemplated by subparagraph (ii) of
Section 16(g) of this Agreement; or (vi) any termination of employment by the
Executive during the 30-day period following the one (1) year anniversary of a
Change in Control.

 

(d)  
The Executive may terminate his employment other than for Good Reason, provided
that prior to any termination pursuant to this Section 7(d), the Executive shall
provide not less than (i) six (6) months’ prior written notice thereof to the
Chief Executive Officer of the Employer if such notice is given prior to January
1, 2008 or (ii) forty-five (45) days’ prior written notice thereof to the Chief
Executive Officer of the Employer if such notice is given on or after January 1,
2008.

 

(e)  
Upon any termination of employment, regardless of the reason therefor, the
Employer shall pay to the Executive or his estate (i) the Base Salary through
the date of termination, (ii) subject to satisfaction of the Payment Eligibility
Condition, any earned but unpaid Bonus amount, (iii) any expenses subject to
reimbursement in accordance with Section 5 of this Agreement and (iv) any
benefits due to Executive under any employee benefit plan of the Employer and
any payments due to Executive under the terms of any Employer program,
arrangement or agreement, excluding any severance program or policy, in each
case at the times and in the amounts determined in accordance with the terms of
such plan, program, arrangement or agreement (the “Accrued Amounts”). Upon any
termination of employment by the Employer for Cause or by the Executive other
than for Good Reason, or death or Disability, the Executive shall be entitled
only to the Accrued Amounts and the Employer shall, except as required by law,
have no other obligations hereunder or otherwise with respect to the Executive’s
employment from and after the termination date and shall have no other
obligations to the Executive in respect of such termination (including under any
severance plan or policy of the Employer or any of its affiliates), and the
Employer shall continue to have all other rights available hereunder.

 

(f)  
(i) If the Executive’s employment is terminated by the Employer without Cause
(whether or not clause (c)(vi) of Section 4.8(a) of the Acquisition Agreement is
applicable) or if the Executive terminates his employment for Good Reason, in
each case prior to a Change in Control, then in addition to the payment of the
Accrued Amounts, the Executive shall be entitled to: (a) a lump sum payment,
payable, subject to Section 13, within the (10) business days of the date of the
Executive’s termination, equal to the sum of (I) the aggregate of the Base
Salary that would otherwise have been payable if the Executive continued the
Executive’s employment hereunder for twelve (12) months following the date of
such termination and (II) the average annualized Bonus paid to the Executive for
the three (3) preceding fiscal years, disregarding any fiscal years for which
the Executive was not eligible for a Bonus in accordance with the terms hereof
(or, if such termination occurs prior to January 15, 2008, an amount equal to
75% of the annual Base Salary); and (b) vesting of the portion of all equity
incentive awards, including options, stock appreciation rights, restricted stock
units and restricted shares previously granted to the Executive, that would have
vested had the Executive’s employment continued until the first anniversary of
the effective date of such termination (and with respect to any
performance-based awards, based on the deemed attainment of applicable
performance objectives at target levels), and each such equity incentive award
shall remain exercisable, where applicable (but subject to the terms of the
equity plan under which such awards were granted relating to extraordinary
transactions and forfeiture for misconduct), to the applicable date provided in
Section 13 of this Agreement. Such severance pay shall be paid, net of payroll
taxes and other legally required deductions. The Employer shall, except as
required by law and as described in Section 7(i) of this Agreement, have no
other obligations hereunder or otherwise with respect to the Executive’s
employment from and after the termination date and shall have no other
obligations to the Executive in respect of a termination described in the first
sentence of this Section 7(f)(i) (including under any severance plan or policy
of the Employer or any of its affiliates), and the Employer shall continue to
have all other rights available hereunder.

 
(ii) If the Executive dies or his employment is terminated by the Employer
because of his Disability, in each case prior to a Change in Control, then in
addition to the payment of the Accrued Amounts, the Executive shall be entitled
to a lump sum payment, payable, subject to Section 13 of this Agreement, within
the ten (10) business days of the date of the Executive’s termination, equal to
the sum of (a) the aggregate of the Base Salary that would otherwise have been
payable if the Executive continued the Executive’s employment hereunder for
twelve (12) months following the date of such termination and (b) the average
annualized Bonus paid to the Executive for the three (3) preceding fiscal years,
disregarding any fiscal years for which the Executive was not eligible for a
Bonus in accordance with the terms hereof (or, if such termination occurs prior
to January 15, 2008, an amount equal to 75% of the annual Base Salary). Such
severance pay shall be paid, net of payroll taxes and other legally required
deductions. The Employer shall, except as required by law and as described in
Section 7(i) of this Agreement, have no other obligations hereunder or otherwise
with respect to the Executive’s employment from and after the termination date
and shall have no other obligations to the Executive in respect of a termination
described in the first sentence of this Section 7(f)(ii) (including under any
severance plan or policy of the Employer or any of its affiliates), and the
Employer shall continue to have all other rights available hereunder.
 

(g)  
Upon a Change in Control during the Executive’s employment hereunder, the
Executive shall be entitled to: (i) a lump sum payment equal to the sum of (A)
the aggregate of the Base Salary that would otherwise have been payable if the
Executive continued the Executive’s employment hereunder for nine (9) months
following such Change in Control and (B) 75% of the average annual Bonus paid to
the Executive for the three (3) preceding fiscal years, disregarding any fiscal
years for which the Executive was not eligible for a Bonus in accordance with
the terms hereof (or, if such Change in Control occurs prior to January 15,
2008, an amount equal to 56.25% of the annual Base Salary); (ii) full vesting of
all equity incentive awards, including options, stock appreciation rights,
restricted stock units and restricted shares previously granted to the Executive
(and with respect to any such equity awards that may be performance-based, based
on the deemed attainment of applicable performance objectives at target levels),
and each such equity incentive award shall remain exercisable, where applicable
(but subject to the terms of the equity plan under which such awards were
granted relating to extraordinary transactions and forfeiture for misconduct),
to the applicable date provided in Section 13(a) of this Agreement; and (iii)
any Gross-Up Payment due in accordance with Section 7(l) of this Agreement. The
amount described in clauses (i) and (iii) of the preceding sentence shall be
payable net of payroll taxes and other legally required deductions. The Employer
shall have no other obligations to the Executive in respect of a Change of
Control (including under any severance plan or policy of the Employer or any of
its affiliates) and the Employer and Executive shall continue to have all other
rights available hereunder.

 

(h)  
If the Executive is terminated by the Employer without Cause (whether or not
clause (c)(vi) of Section 4.8 of the Acquisition Agreement is applicable), if
the Executive terminates his employment for Good Reason or if the Executive dies
or is terminated for Disability, in each case within thirteen (13) months after
a Change in Control, then in addition to the payment of the Accrued Amounts, the
Executive shall be entitled to receive a lump sum payment, subject to Section
13, equal to the sum of: (i) the aggregate of the Base Salary that would
otherwise have been payable if the Executive continued the Executive’s
employment hereunder for nine (9) months following such termination; (ii) 75% of
the average annualized Bonus paid to the Executive for the three (3) preceding
fiscal years, disregarding any fiscal years for which the Executive was not
eligible for a Bonus in accordance with the terms hereof (or, if such
termination, Disability or death occurs prior to January 15, 2008, an amount
equal to 56.25% of the annual Base Salary); and (iii) any Gross-Up Payment due
in accordance with Section 7(l) of this Agreement. Such severance pay shall be
payable, net of payroll taxes and other legally required deductions. The
Employer shall, except as required by law and as described in Section 7(i) of
this Agreement, have no other obligations hereunder or otherwise with respect to
the Executive’s employment from and after the termination date and shall have no
other obligations to the Executive in respect of a termination described in the
first sentence of this Section 7(h) (including under any severance plan or
policy of the Employer or any of its affiliates), and the Employer shall
continue to have all other rights available hereunder.

 

(i)  
(i) If the Executive is terminated by the Employer without Cause (whether or not
clause (c)(vi) of Section 4.8 of the Acquisition Agreement is applicable), if
the Executive terminates his employment for Good Reason, if the Executive's
employment terminates by reason of his death or if the Executive is terminated
for Disability, the Executive will be entitled to: (A) except where the
Executive's employment terminates by reason of his death, for a period of
eighteen (18) months following such termination of employment, continued
coverage under any Employer-provided life insurance in which the Executive was
participating or covered immediately prior to the date of termination (with
respect to group plans, on the same basis as such coverage is made available to
senior executives of the Employer during such period) and (B) subject to the
Executive making a timely election to continue coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), for a period of
eighteen (18) months following the termination of the Executive’s employment, or
such longer period as any plan, program, practice or policy may provide (the
“Initial Welfare Continuation Period”), the Employer shall continue health
benefits to the Executive (and/or his spouse and eligible dependents, if any)
equivalent to those which would have been provided to them in accordance with
the plans, programs, practices and policies as made available to actively
employed executives of the Employer (including, without limitation, co-pays,
deductibles and other required payments and limitations) as then in effect (the
“Welfare Plans”). The Employer shall use commercially reasonable best efforts to
provide, upon the end of the Initial Welfare Continuation Period, the Executive
(and/or his spouse and eligible dependents, if any) with the right to elect
coverage for a period of eighteen (18) months (or, in the case of a termination
for Disability, seven (7) months) from the end of the Initial Welfare
Continuation Period (the "Secondary Welfare Continuation Period") on the same
basis as COBRA coverage made available to other participants under the Welfare
Plans as if the last day of the Initial Welfare Continuation Period was, itself,
a “qualifying event” under COBRA. Notwithstanding the foregoing, if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer-provided plan, the
health benefits described herein shall be secondary to those provided under such
other plan during such Secondary Welfare Continuation Period. The benefits
provided pursuant to this Section following the Initial Welfare Continuation
Period that are not “death benefit” plans within the meaning of Treasury
Regulation Section 1.409A-1(a)(5) shall be treated as follows, notwithstanding
any other provision hereof: the amount of such benefits provided during one (1)
calendar year shall not affect the amount of such benefits provided in any other
taxable year. To the extent that any such benefits consist of reimbursement of
eligible expenses, such reimbursement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred.
No such benefit may be liquidated or exchanged for another benefit.

 
(ii) In the event that the continued health coverage is not provided following
the Initial Welfare Continuation Period for the Executive (and/or his spouse and
eligible dependents, if any) as described in subparagraph (i) above, the
Employer shall reimburse the Executive for the premiums for any health insurance
coverage that the Executive obtains for himself (and/or his spouse and eligible
dependents, if any) during the Secondary Welfare Continuation Period other than
coverage obtained under another employer-provided plan; provided that the
maximum amount of such reimbursement shall not exceed 200% of the amount that
the Executive would have paid under the Employer’s group health plan had the
Employer not been precluded from providing such continued coverage following the
Initial Welfare Continuation Period. Any such reimbursements are intended to be
non-taxable medical reimbursements.
 

(j)  
Notwithstanding the foregoing, the Executive shall not be entitled to any
payment or benefit pursuant to Section 7(f), (h) or (i) of this Agreement unless
(i) the Executive remains in material compliance with the Executive’s
obligations under Sections 8 and 9 of this Agreement (it being understood that
the Executive’s failure to remain in compliance with the Executive’s obligations
under this Agreement will not give rise to any right of the Employer to reclaim
any benefit previously paid or provided) and (ii) the Executive (or, in the case
of the Executive’s death, his estate) executes a general release of the Employer
and its affiliates, and their respective officers, directors, employees and
agents in substantially the form and substance attached hereto as Appendix B not
later than thirty (30) days following the date of termination occurs.

 

(k)  
For purposes of this Agreement, “Change in Control” means

 
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of either
(A) the then-outstanding shares of common stock (or other equity if the Employer
is not a corporation) of the Employer (the “Outstanding Employer Common Stock”)
or (B) the combined voting power of the then-outstanding voting securities of
the Employer entitled to vote generally in the election of directors (the
“Outstanding Employer Voting Securities”); provided, however, that, for purposes
of this Section 7(k) the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Employer; (ii) any acquisition by
the Employer; or (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Employer or any Affiliated Employer;


(ii) Individuals who, as of the Effective Date, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Employer’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;


(iii) Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Employer (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Employer Common Stock and the
Outstanding Employer Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Employer or all or substantially all of the
Employer’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Employer Common Stock and the
Outstanding Employer Voting Securities, as the case may be, and (B) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or


(iv) Approval by the stockholders of the Employer of a complete liquidation or
dissolution of the Employer.



(l)  
Gross-Up Payment.

 
(i) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Employer (or
any of its affiliated entities) or any entity which effectuates a Change in
Control to or for the benefit of the Executive (whether pursuant to the terms of
this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 7(l)) (the “Payments”) would be subject to
the excise tax imposed by Section 4999 of the Code, or any interest or penalties
are incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Employer shall pay to the Executive
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Executive of all taxes (including any Excise Tax, but excluding
any tax, penalty or interest imposed under Section 409A of the Code) imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and (y)
the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in the Executive’s adjusted gross income and the highest
applicable marginal rate of federal income taxation for the calendar year in
which the Gross-Up Payment is to be made. For purposes of determining the amount
of the Gross-Up Payment, the Executive shall be deemed to (i) pay federal income
taxes at the highest marginal rates of federal income taxation for the calendar
year in which the Gross-Up Payment is to be made, (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes and (iii) have otherwise allowable deductions for federal income tax
purposes at least equal to those which could be disallowed because of the
inclusion of the Gross-Up Payment in the Executive’s adjusted gross income.


(ii) Subject to the provisions of Section 7(l)(i), all determinations required
to be made under this Section 7(l), including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Employer as of the date immediately
prior to the Change in Control (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Employer and the Executive within
fifteen (15) business days of the receipt of notice from the Employer or the
Executive that there has been a Payment, or such earlier time as is requested by
the Employer (collectively, the “Determination”). In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Employer and the Executive shall
jointly appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Employer and the Employer shall enter into any
agreement requested by the Accounting Firm in connection with the performance of
the services hereunder. The Gross-Up Payment under this Section 7(l) with
respect to any Payments shall be made no later than thirty (30) days following
such Payment. The Determination by the Accounting Firm shall be binding upon the
Employer and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the Determination, it is possible that
Gross-Up Payments which will not have been made by the Employer should have been
made (“Underpayment”) or Gross-Up Payments are made by the Employer which should
not have been made (“Overpayment”), consistent with the calculations required to
be made hereunder. In the event that the Executive thereafter is required to
make payment of any Excise Tax or additional Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) shall be promptly paid by the Employer to or for the
benefit of the Executive but in no event later than the date specified in
Section 13. In the event the amount of the Gross-Up Payment exceeds the amount
necessary to reimburse the Executive for his Excise Tax, the Accounting Firm
shall determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) shall be promptly paid by the Executive (to the
extent he has received a refund if the applicable Excise Tax has been paid to
the Internal Revenue Service) to or for the benefit of the Employer. The
Executive shall cooperate, to the extent his expenses are reimbursed by the
Employer, with any reasonable requests by the Employer in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax.



8.  
Non-Solicitation and Non-Competition.

 

(a)  
The Executive acknowledges and agrees to be bound by the provisions of Section
4.2 of the Acquisition Agreement, which are incorporated by reference herein.
The duration of the covenants contained in said Section 4.2, as incorporated
herein, will be unaffected by any termination of the Executive’s employment
(regardless of the reason therefor). The Executive agrees in addition to be
bound by identical covenants hereunder (as well as a covenant prohibiting the
Executive, for his own benefit or the benefit of any person (other than Traci
Voytus) or entity other than an inVentiv Entity, from (i) hiring any present or
former officer, director or employee or (ii) engaging any present or former
officer, director or employee as a partner, contractor, sub-contractor,
employee, consultant or other business associate of Executive) with respect to
each inVentiv Entity, including inVentiv Communications, Inc. (f/k/a inChord
Communications, Inc.) and the Company Subsidiaries, commencing on the date
hereof and continuing until the first anniversary of the termination of the
Executive’s employment for any reason (or, if such termination occurs prior to
October 5, 2010, the second anniversary of such termination), provided that for
purposes of this sentence, “Restricted Business” means any business conducted by
any inVentiv Entity as of the date hereof or at any time prior to the
Termination Date during the Executive’s employment by the Employer. The
preceding sentence amends Section 8 of the Employment Agreement dated as of
September 6, 2005 between the Executive and inVentiv Communications, Inc.

 

(b)  
The Executive agrees and acknowledges that in order to assure the inVentiv
Entities that they will retain the value of their business operations, it is
necessary that the Executive undertake not to utilize the Executive’s special
knowledge of such business operations and the Executive’s relationships with
customers to compete with the inVentiv’s Entities. Executive further
acknowledges that:

 
(i) the Executive is engaged in, is knowledgeable about, and provides services
in connection with all aspects of the Employer’s business;
 
(ii) the Executive will occupy a position of trust and confidence with the
Employer, and during the term of the Executive’s employment hereunder, the
Executive may become familiar with the inVentiv Entities’ trade secrets and with
other Confidential Information (as defined below) concerning the inVentiv
Entities and the business operations of the inVentiv Entities;
 
(iii) the agreements and covenants contained in Sections 8 and 9 are essential
to protect the inVentiv Entities and the goodwill of the business operations of
the inVentiv Entities and compliance with such agreements and covenants will not
impair the Executive’s ability to procure subsequent and comparable employment;
and
 
(iv) the Executive’s employment with the Employer has special, unique and
extraordinary value to the inVentiv Entities and each inVentiv Entity would be
irreparably damaged if the Executive were to violate the provisions of Section 8
or 9.
 

(c)  
For purposes of Sections 8 and 9 of this Agreement, the “inVentiv Entities”
shall be deemed to refer to the Employer and each of its subsidiaries in
existence during the Executive’s employment with the Employer and their
successors.

 

9.  
Confidential Information.

 

(a)  
During the Executive’s employment under this Agreement and for a period equal to
the later of one (1) year after termination hereof and the expiration of any
non-competition or non-solicitation covenants to which the Executive shall be
bound under this Agreement or the Acquisition Agreement, the Executive shall
hold in strict confidence, and shall not use other than in the conduct of the
business of any inVentiv Entity (including the Employer), all information
concerning the businesses and affairs of the inVentiv Entities (“Confidential
Information”). Notwithstanding the foregoing, (i) the Executive may disclose
Confidential Information (A) if the same currently is in the public domain or
hereafter is in the public domain other than as a result of a breach of this
Section 9(a) by the Executive or (B) if the same is later acquired by the
Executive from another source and the Executive did not know that such source
was under a contractual, legal or fiduciary obligation to another person to keep
such information confidential and (ii) the Executive may disclose such of the
Confidential Information as is required by law (including by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand, rule of civil procedure or other similar
process), or in connection with his preparation of tax returns or in response to
tax audits or similar proceedings, so long as (x) the Executive provides the
Employer with prompt written notice of any disclosure (unless such information
is disclosed solely by virtue of including such information in a tax return) so
that the Employer may seek a protective order or other appropriate remedy or (y)
with respect to any disclosure in connection with his preparation of tax returns
or in response to non-public tax audit proceedings, such disclosure is made on a
confidential basis.

 

(b)  
Upon the effective date of notice of the Executive’s or the Employer’s election
to terminate the Executive’s employment with the Employer or upon any
termination pursuant to Section 6 of this Agreement, or at any time upon the
request of any inVentiv Entity, the Executive (or his heirs or personal
representatives) shall deliver to the Employer or any other applicable inVentiv
Entity all documents and materials containing Confidential Information as
described herein and all documents, materials and other property belonging to
the Employer or such inVentiv Entity, which in either case are in the possession
or under the control of the Executive (or his heirs or personal
representatives).

 

(c)  
All discoveries and works made or conceived by the Executive during and in the
course of his employment by the Employer, jointly or with others, that relate to
the Employer’s activities shall be owned and assignable by the Employer. The
terms “discoveries” and “works” include, by way of example, inventions, computer
programs (including documentation of such programs), technical improvements,
processes, drawings and works of authorship (excluding solely works intended for
publication and public dissemination in an individual capacity) that relate to
the Employer’s business or the business, operations or activities of any
customer or client of the Employer. The Executive shall promptly notify and make
full disclosure to, and execute and deliver any documents requested by, the
Employer to evidence or better assure title to such discoveries and works by the
Employer, assist the Employer in obtaining or maintaining, at the Employer’s
expense, United States and foreign patents, copyrights, trade secret protection
and other protection of any and all such discoveries and works, and promptly
execute, whether during his employment or thereafter, all applications or other
endorsements necessary or appropriate to maintain patents and other rights for
the Employer or its assignees and to protect its title thereto. Any discoveries
and works which, within six (6) months after the termination of the Executive’s
employment hereunder, are made, disclosed, reduced to a tangible or written form
or description, or are reduced to practice by the Executive and which pertain to
work performed by the Executive while with, and in his capacity as an employee
of, the Employer shall, as between the Executive and the Employer, be presumed
to have been made during the Executive’s employment by the Employer.

 

10.  
Enforcement.

 
The Executive agrees that because damages arising from violations of Sections 8
and 9 of this Agreement are extremely difficult to quantify with certainty,
injunctive relief may be necessary to effect the intent of such Sections 8 and 9
of this Agreement. Accordingly, the Executive hereby consents to the imposition
of a preliminary or permanent injunction as a remedy to his breach of Sections 8
and 9 of this Agreement (without any requirement that the Employer post a bond).
 
It is the desire and intent of the parties hereto that the restrictions set
forth in Sections 8 and 9 of this Agreement shall be enforced and adhered to in
every particular, and in the event that any provision, clause or phrase shall be
declared by a court of competent jurisdiction to be judicially unenforceable
either in whole or in part, whether the fault be in duration, geographic
coverage or scope of activities precluded, the parties agree that the provisions
of Sections 8 and 9 of this Agreement should be interpreted and enforced to the
maximum extent that such court deems reasonable.
 

11.  
Property of Employer.

 
The Executive acknowledges that from time to time in the course of providing
services pursuant to this Agreement, he shall have the opportunity to inspect
and use certain property, both tangible and intangible, of the Employer, and the
Executive hereby agrees that such property shall remain the exclusive property
of the Employer and the Executive shall have no right or proprietary interest in
such property, whether tangible or intangible, including, without limitation,
the customer and supplier lists, contract forms, books of account, computer
programs and similar property of the Employer.
 

12.  
Indemnification.

 
The Employer shall indemnify the Executive against any and all losses,
liabilities, damages, expenses (including attorneys’ fees) judgments, fines and
amounts paid in settlement incurred by the Executive in connection with any
claim, action, suit or proceeding (whether civil, criminal, administrative or
investigative), including any action by or in the right of the Employer, by
reason of any act or omission to act in connection with the performance of his
duties hereunder or the Prior Employment Agreement, as defined in Section 16(c),
to the fullest extent that the Employer is permitted to indemnify a director,
officer, employee or agent against the foregoing under applicable law. If the
Employer enters into indemnification agreements with any of its other executive
officers of the Employer, the Executive will be provided with contractual
indemnification on substantially the same terms as are provided to such other
executive officers of the Employer. The indemnification authorized by this
Section 12 shall not be exclusive of, and shall be in addition to, any other
rights granted to the Executive under the Employer’s articles or by-laws (it
being understood that the amendment of the Employer’s articles or by-laws shall
not be a breach hereof), any other agreement (including without limitation the
Acquisition Agreement) or otherwise, both as to action in his official capacity
as an employee of the Employer or its subsidiaries or an executive officer of
the Employer or its subsidiaries and as to action in another capacity while
holding his positions, and shall continue whether the Executive has ceased to be
a director, officer, employee or other representative and shall inure to the
benefit of his heirs, executors and administrators.



13.  
Section 409A.

 
The parties acknowledge and agree that, to the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Code and the
Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued in the future (“Section 409A”). The Employer shall take, and
the Executive shall cooperate with the Employer in taking, all steps reasonably
necessary to have such benefits not be deferred compensation arrangements under
Section 409A or complying with the requirements of Section 409A, including
adopting such mutually-agreed upon amendments to this Agreement and appropriate
policies and procedures by December 31, 2007, including amendments and policies
with retroactive effect, that are reasonably necessary or appropriate to
preserve the intended tax treatment of the benefits provided by this Agreement,
provided that (i) the Employer will not be required to take any such steps that
impose any material additional costs on the Employer and shall not take any such
steps that impose any material additional costs on the Executive (unless the
Executive otherwise consents thereto) and (ii) the Employer will not be liable
for the imposition of any tax or penalty pursuant to Section 409A.
 
Without limitation of the preceding paragraph, the parties agree that:



(a)  
With respect to the time period within which the Executive may exercise any
outstanding stock options or stock appreciation rights, the parties agree to
avoid the imposition of Section 409A, the Executive shall be entitled to
exercise such options and rights through the earliest of (i) the maximum date
that is permitted under Section 409A, (ii) the second anniversary of the date of
the Executive’s termination or death, as applicable (or any longer period during
which executive officers generally are permitted to exercise stock options or
stock under such circumstances) and (iii) if the Executive's employment is
terminated by the Employer for Cause or by the Executive other than for Good
Reason (and not by reason of death), such date as is prescribed under the
applicable incentive plan and grant documentation, provided that in no event
will the option or stock appreciation right remain exercisable beyond its
original term;

 

(b)  
For purposes of Section 7(l) of this Agreement, the Employer shall pay the fees
and expenses of the Accounting Firm not later than the end of the calendar year
following the calendar year in which the related work is performed or the
expenses are incurred by the Accounting Firm and the Employer shall pay all
other amounts that it is required to pay to or on behalf of the Executive under
Section 7(l) of this Agreement not later than the end of the calendar year
following the calendar year in which the related Taxes are remitted to the
applicable taxing authority;

 

(c)  
Subject to paragraph (d) below, except as otherwise provided herein, each lump
sum payment that is to be made pursuant to this Agreement, other than the
payment described in Section 7(f) of this Agreement, shall be made not later
than ninety (90) days following the date of the event giving rise to such lump
sum cash payment;

 

(d)  
If the Executive is a “specified employee,” defined under Section 409A and as
determined by the Employer in good faith in accordance with the Employer’s
policies, on the date of his termination from employment with the Employer, to
the extent required in order to comply with Section 409A, cash amounts to be
paid under Section 7 of this Agreement on account of the Executive’s termination
of employment for any reason other than death (other than Accrued Amounts) shall
be paid to the Executive on the first business day after the date that is six
(6) months following the Executive’s “separation from service” within the
meaning of Section 409A, with interest from the date on which payment would
otherwise have been made, calculated at the applicable federal rate provided
under Section 7872(f)(2)(A) of the Code;

 

(e)  
Any tax gross-up payment described in Section 7(l) and any payments or
reimbursements of expenses pursuant to Section 7(i) or 14 shall be made by the
end of the calendar year next following the calendar year in which the related
taxes are remitted to the taxing authority by the Executive;

 

(f)  
Any payment to be made pursuant to Section 7(g) of this Agreement shall be made
upon the Change of Control but in no event later than two and one-half (2½)
months following the year in which the Change of Control occurred; and

 

(g)  
Each of the payments described in this Agreement shall be classified as a
“separate payment” under Section 409A. As used in this Agreement, a “termination
of employment” shall be mean a “separation from service” under Code Section 409A
(and the Treasury Regulations promulgated thereunder).

 

14.  
Attorney’s Fees and Costs.

 
In the event the Executive institutes any action to enforce his rights under
this Agreement and prevails on at least one material claim in such action, the
Employer shall pay the Executive’s reasonable cost and expenses (including legal
fees) incurred in connection with such action.
 

15.  
Mitigation.

 
In no event shall the Executive be obligated to seek other employment or take
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be subject to
offset or otherwise reduced whether or not the Executive obtains other
employment.



16.  
Miscellaneous.

 

(a)  
All notices required or permitted under this Agreement shall be given as provide
in the Acquisition Agreement, addressed to the other party at the address
provided therein (with respect to the Employer) or herein (with respect to the
Executive), or at such other address or addresses as either party shall
designate to the other in writing from time to time.

 

(b)  
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
forms of nouns and pronouns shall include the plural, and vice versa.

 

(c)  
This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter of this Agreement (including any existing
employment agreement between the Employer or any of its affiliates and the
Executive (including without limitation the Employment Agreement dated as of
September 6, 2005 between inVentiv Communications, Inc. (f/k/a inChord
Communications, Inc.) and the Executive (the “Prior Agreement”)), which existing
employment agreement shall be deemed to be of no further force or effect upon
the Effective Date) but not including the Acquisition Agreement. Except as
specifically set forth in Section 8 of this Agreement and Section 4.2 of the
Acquisition Agreement, the Executive will have no other obligation to the
Employer or any of its subsidiaries with respect specifically to non-competition
or non-solicitation pursuant to common law principles, fiduciary duties or any
agreement to which the Executive becomes a party, but the Executive shall be
required to comply with any code of conduct or policy of the Employer or any of
its subsidiaries applicable to employees generally that does not materially
conflict with this Agreement or the Acquisition Agreement and, provided that,
this Agreement shall supersede any current or future code of conduct, policy or
other agreement relating to the subject matter of Section 8 or Section 4.2 of
the Acquisition Agreement. The Executive, in his capacity as Shareholder
Representative under the Acquisition Agreement, agrees that the termination of
the Prior Agreement and his employment with inVentiv Communications, Inc.
thereunder shall not, for purposes of the Acquisition Agreement, be deemed to be
a termination of the Executive's employment with inVentiv Communications, Inc.
Without limitation of the foregoing, the termination of the Prior Agreement and
the Executive's employment with inVentiv Communications, Inc. thereunder shall
not, in itself, give rise to any requirement to make the Forecast Payment or to
make any other payment or confer any other benefit upon the Executive or any
other Shareholder, provided that if, prior to January 1, 2008, the Executive’s
employment with the Employer terminates under circumstances that would, under
the term of the Acquisition Agreement, have required the Forecast Payment to be
made (assuming satisfaction of all performance measures set forth on Schedule I
to the Prior Agreement) if the Executive were an employee of inVentiv
Communications, Inc., then Forecast Payment will be required to be made in
accordance with Section 1.5 of the Acquisition Agreement (for such purpose, this
Agreement shall replace the “CEO Employment Agreement”).

 

(d)  
Notwithstanding anything to the contrary set forth in this Agreement, except as
provided in the third and fourth sentences of Section 16(c) hereof, the rights
and obligations of the Executive and the Employer under the Acquisition
Agreement (including without limitations Sections 1.5(c), 4.3 and 4.8 thereof)
shall remain unmodified and in full force and effect.

 

(e)  
This Agreement may be amended or modified only by a written instrument executed
by both the Employer and the Executive.

 

(f)  
This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the State of Delaware, without regard to its conflict of laws
principles.

 

(g)  
Any controversy or claim arising out of or relating to this Agreement or the
employment relationship between the Executive and the Employer shall be
submitted to arbitration under the auspices of the American Arbitration
Association in accordance with its Commercial Dispute Resolution Procedures and
Rules and at its office in Wilmington, Delaware. The award of the arbitrator
shall be final and binding upon the parties, and judgment may be entered with
respect to such award in any court of competent jurisdiction. Notwithstanding
the foregoing, any controversy or claim arising out of or relating to any claim
by the Employer for temporary or preliminary relief with respect to Section 8 or
9 of this Agreement need not be resolved in arbitration and may be resolved in
accordance with Section 10 of this Agreement. The Executive acknowledges that
this agreement to submit to arbitration includes all controversies or claims of
any kind (e.g., whether in contract or in tort, statutory or common law, legal
or equitable) now existing or hereafter arising under any federal, state, local
or foreign law, including, but not limited to, the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1866, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, and the Americans with Disabilities Act, and all similar state
laws, and the Executive hereby waives all rights thereunder to have a judicial
tribunal resolve such claims. In the event of any arbitral or legal proceeding
between the parties hereto with respect to the subject matter of this Agreement,
the party substantially prevailing in any such proceeding shall be entitled to
an award from the other party of all legal fees and expenses reasonably incurred
in connection with such proceeding. The Employer and the Executive hereby agree
that any such payments shall be excluded from, and have no effect on, any
calculation of EBIT under the Acquisition Agreement but not under any plan or
program governing the calculation of the Special Bonus Plan.

 

(h)  
This Agreement shall be binding upon and inure to the benefit of both parties
and their respective successors and assigns; provided, however, that (i) the
obligations of the Executive are personal and shall not be assigned or delegated
by the Executive and (ii) the Employer will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.

 

(i)  
No delays or omission by the Employer or the Executive in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Employer or the Executive on any one occasion
shall be effective only in that instance and shall not be construed as a bar or
waiver of any right on any other occasion.

 

(j)  
The captions appearing in this Agreement are for convenience of reference only
and in no way define, limit or affect the scope or substance of any section of
this Agreement.

 

(k)  
In case any provision of this Agreement shall be held by a court with
jurisdiction over the parties to this Agreement to be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

 
 [Signature Page Follows]
 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
 
INVENTIV HEALTH, INC.
 
By: /s/ Eran Broshy
Name: Eran Broshy
Title: Chairman and Chief Executive Officer


 


 
 
 
                             /s/ R. Blane Walter
Name: R. Blane Walter
 
For purposes of Sections 16(c) and (d) only:
 
 
INCHORD HOLDING CORPORATION
 
By:/s/ Eran Broshy 
Name: Eran Broshy
 
Title: President
 

